Citation Nr: 1202709	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether the RO's determination that the Veteran's income exceeded the limits for VA pension is correct, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to September 1945.  The Veteran passed away on May [redacted], 2007.  The appellant is the Veteran's son.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 


FINDINGS OF FACT

1.  The Veteran's stay at Caruth Haven Court and Presbyterian Village North constituted maintenance in an adult daycare center, rest home, or group home, and the cost of maintenance may be deducted from the Veteran's countable income for pension purposes.

2.  The RO incorrectly calculated the deductions of the Veteran's unreimbursed medical expenses at the time of his death for pension purposes.


CONCLUSION OF LAW

The basic cost of the Veteran's maintenance at Caruth Haven Court and Presbyterian Village North exceeded his countable income.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273; M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim emerges following the death of the Veteran.  His son, the appellant in this case, is attempting to recover any accrued benefits which were owed to the Veteran at the time of his death as a result of his receipt of non-service connected pension benefits.

In an April 2007 rating decision, the Veteran was awarded non-service connected pension and special monthly pension benefits based on the need for aid and attendance, effective January 31, 2006.  In support of this determination, the Veteran submitted evidence that he was living at Caruth Haven Court (an assisted living facility), where he had been admitted April 7, 2006.

The aid and attendance determination was based on a letter from the Veteran's doctor in January 2007, indicating that the Veteran needed assistance dressing, bathing, walking, transferring from bed to chair and attending to the wants of nature.  The Veteran was incontinent and was unable to administer his medication.  The doctor explained that the Veteran could not live alone, indicating that he required assistance with his activities of daily living, as he had an advanced memory impairment.

However, before any pension benefits could be paid out, the RO concluded that a determination needed to be made as to the Veteran's competency.  In response, the Veteran appointed the appellant as his financial fiduciary in a statement which was received May [redacted], 2007.

Unfortunately, the Veteran died on May [redacted], 2007.  His son/fiduciary/appellant then filed a claim for accrued benefits in an effort to recover any money owed to the Veteran at the time of his death.  The appellant's claim for accrued benefits was granted by a December 2007 rating decision.  However, it was then determined that the Veteran's income exceeded the rate for non-service connected special monthly pension with aid and attendance.

The appellant disagreed with this determination and this appeal ensued.

The RO explained that the Veteran exceeded the income limit to be eligible for pension because his annual income was $26,682 whereas the rate for a veteran with no dependents was $17,651 (effective February 2006).  The ROs calculations are as follows: 

Time Period
February 1, 2006
December 1, 2006
January 1, 2007
Annual Earnings
0
0
$8,854
Annual Social Sec.
$17,682
$18,270
$18,270
Annual Retirement
0
0

Rental Income
$9,000
$9,000
$9,000
Annual Interest
0
0
$145
Deduction for  Supplemental Medical Insurance Premiums 
($88.50/mth)
($93.50/mth)
($93.50/mth)
Countable Income
$26,250
$26, 148
$35,147
Pension Limit
$17,651
$18, 234
$18, 234

Records show that the Veteran moved to Caruth Haven Court in April 2006, but the RO determined that these medical expenses could not be used to reduce his countable income because no documentation had been received showing that the Veteran used his funds to pay the expenses.  Rather, the only documentation of record showed that the appellant had paid several expenses from February 2007 to May 2007.

The appellant replied in January 2008 that the Veteran had paid nearly all of his income for the time period in question.  While the checks were written by the appellant, he had power of attorney (POA) for the Veteran, as such it was not really the appellant paying the bills, but was tantamount to the Veteran paying the bills.  

The appellant asserted that the Veteran's monthly income was approximately $3,022.33, while his medical expenses were approximately $4,286.24, causing a shortfall of $1,263.91.  The appellant asserted that he made some payments out of his own funds to ensure that the Veteran would receive appropriate care while waiting for the approval of his VA pension.

Along with the letter, the appellant submitted a copies of cashed checks from the Veteran's account to Presbyterian Village North for $3,900 which was cashed April 2007, and from Caruth Haven Court for $4,396.32, which was cashed in April 2007.  

The appellant also submitted an accounting from Caruth Haven Court which showed that the following check payments had been made:

Check Date
Amount
May 2006
4349.26
June 2006
4302.00
July 2006
4378.65
August 2006 
4254.02
September 2006
4493.93
October 2006
4244.00
December 2006
4151.00
January 2007
4336.50
January 2007
4534.50
February 2007
4898.32
March 2007
4460.00
April 2007
4396.32
May 2007
2012.32
 
A receipt from Presbyterian Village North from June 2007 in the amount of $2,642.24 was also received.  

In October 2010, the appellant had an informal conference with VA.  The appellant asserted that he did not understand why he had been denied accrued benefits, but the DRO explained to him that while entitlement to non-service connected pension had been established, the Veteran's income had exceeded the income limits to receive any payments.  It was further explained to the appellant that evidence from the Veteran's nursing home, which showed unreimbursed expenses for patient care, might entitle the appellant to some reimbursed funds.  The appellant agreed to fax documentary proof of the Veteran's unreimbursed nursing home expenses within 60 days.  Unfortunately, no evidence has been submitted since the hearing, although the appellant did submit a number of medical bills at the hearing.

In February 2007, the Veteran submitted an improved pension form.  He reported that his monthly income included: $1,522.50 from Social Security Administration (SSA), $737.88 from an annuity (the first payment of which was on February 25, 2007), $145 from dividends/interest, $112 from VA disability, and $750 from rent.  This income totaled $3267.38 per month ($39,208.56 per year).

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A.  § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit. 

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.  

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272. Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R.  § 3.273(c). 

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR. 38 C.F.R. § 3.272.  Income from SSA disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R.  § 3.272.  Exclusions from countable income include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g). 

Medical expenses are generally deductible from countable income for nursing home fees.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care, and a licensed health professional is an individual licensed to furnish health services by the state in which the services are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c). 

The fees paid to maintain a Veteran in an adult daycare center, a rest home, a group home, or a similar facility that does not qualify as a nursing home may also be deducted from countable income as medical expenses.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  However, if a Veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to the facility may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  A nursing home is defined as any facility that provides extended term inpatient medical care.

Here, Caruth Haven Court informed VA that it served as a nursing home/assisted living facility providing an intermediate level of care to the Veteran, and the Veteran was found by VA to be in need of aid and attendance.  Caruth Haven Court, moreover, indicated that the Veteran was responsible for all daily charges and that Medicaid did not pay for any portion of the care that was provided.  The daily cost of housing the Veteran was $137.50, which amounts to $3850 in 28 day months, $4125 in 30 day months, and $4262.50 per month for 31 day months.

In February 2008, the RO sent the Veteran a letter indicating that they were deducting two checks (to Caruth Haven court for $4,396.32 and to Presbyterian Village North for $3,900) but that his income still exceeded the maximum annual income limit.

Importantly, this acknowledgement by the RO suggests that VA has accepted that Caruth Haven Court would qualify a nursing home and its cost would constitute a "medical expense" that is deductible from income.  However, the RO's determination appears to have omitted a number of months of care.

As noted, the Veteran's countable income for the ten month period from February 1, 2006 to November 20, 2006 was $21,354.50 ($7,500 rent plus $14,735 in SSI, minus $888.50 in Medicare).  However, during this period, he was housed at Caruth Haven Court for 238 days (at $137.50 per day), costing $32,725.  As such, the cost of the nursing home exceeded the Veteran's income during this period by $11,370.50.

In December 2006, the Veteran's countable income was $2,179.  The cost of Caruth Haven Court for 31 days (at $137.50 per day) was $4,262.5.  This amounts to a difference of $2083.5.

From January 1, 2007 to April 30, 2007, the Veteran's income was $11,341.66.  The cost of Caruth Haven Court for 120 days (at $137.50 per day) was $16,500.

These unreimbursed medical expenses clearly exceeded five percent of the applicable maximum annual pension rate. 

As such, it is clear that during the period the Veteran lived in the nursing home, his unreimbursed medical expenses exceeded his income.  Therefore, the Veteran's countable income minus deductions did not exceed the pension limits.  Therefore, the Veteran was entitlement to VA pension benefits, not withstanding his income.

Accordingly, the appellant's claim is granted, and an accounting should be made to determine the appropriate amount of accrued benefits that are owed. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

The RO's determination that the Veteran's countable income minus deductions exceeded the limits for VA pension was incorrect and the appellant's claim is therefore granted.  The Veteran was entitlement to VA pension benefits, not withstanding his income, for accrued benefits purposes.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


